Case: 1:19-cr-00514-SL Doc #: 1 Filed: 08/28/19 1 o0f1. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT‘OF OHIO®S 5) 2) 2e
EASTERN DIVISION

INDICTMENT

CASENO. | : 19 CR 514

Title 26, United States Code,
Sections 5861(d) and 5871

UNITED STATES OF AMERICA,

Plaintiff,

 

 

)
)
)
)
Vv. )
)
DYLAN NIBERT, )

)

)

Defendant.

(Unlawful Possession of a Firearm Under the National Firearms Act, 26 U.S.C. §§ 5861(d) and
5871)

The Grand Jury charges:

On or about January 11, 2019, in the Northern District of Ohio, Eastern Division, the
defendant, DYLAN NIBERT, did knowingly and unlawfully receive and possess a firearm as
defined in Title 26, Section 5845(a)(2), United States Code, that is, a shotgun within the meaning
of Title 26, Section 5845(d), United States Code, and more particularly described as a Harrington
& Richardson, Model 58, 20 gauge shotgun, serial number AP237949, as modified with an
overall length of less than 26 inches, and a barrel of less than 18 inches in length, which firearm
had not been registered to him in the National Firearms Registration and Transfer Record, as
required by Chapter 53, Title 26, United States Code, all in violation of Title 26, United States

Code, Sections 5861(d) and 5871.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
